J-S49027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.A.S., A          :    IN THE SUPERIOR COURT OF
 MINOR                                  :         PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.A.W., MOTHER              :
                                        :
                                        :
                                        :
                                        :    No. 712 MDA 2018

              Appeal from the Decree Entered March 28, 2018
               In the Court of Common Pleas of Berks County
                       Orphans' Court at No: 85072

 IN THE INTEREST OF: X.M.W., A          :    IN THE SUPERIOR COURT OF
 MINOR                                  :         PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.A.W., MOTHER              :
                                        :
                                        :
                                        :
                                        :    No. 713 MDA 2018

                  Appeal from the Decree March 28, 2018
              In the Court of Common Pleas of Berks County
                      Orphans' Court at No: 85071


BEFORE:   SHOGAN, J., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                        FILED NOVEMBER 15, 2018

     J.A.W.   (“Mother”)   appeals   from   the    March   28,   2018   decrees

involuntarily terminating her parental rights to her sons, M.A.S., born in




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S49027-18


January 2016, and X.M.W., born in October 2013 (collectively, “Children”).1,    2



Upon review, we affirm the decree involuntarily terminating Mother’s parental

rights to M.A.S.      We vacate the decree involuntarily terminating Mother’s

parental rights to X.M.W. without prejudice and remand for proceedings

consistent with this memorandum.

       In its opinion pursuant to Pa.R.A.P. 1925(a), the orphans’ court set forth

the relevant factual and procedural history of this case, which the record

evidence supports. As such, we adopt it herein. See Trial Court Opinion,

5/10/18, at 4-9.

       By way of background, the Berks County Children and Youth Services

(“CYS”) became aware of Mother and X.M.W. in the summer of 2014, when

X.M.W. was approximately eight months old, due to allegations involving

Mother’s substance abuse and mental health issues, domestic violence, a lack

of stable housing and employment, and a lack of proper medical care for

X.M.W. Id. at 4. Following approximately seven months of services provided



____________________________________________


1 The orphans’ court voluntarily terminated the parental rights of M.A.S.’s
putative father, J.D.S., by decree dated March 26, 2018. By decree the same
date, the court involuntarily terminated the parental rights of any unknown
father and any putative father of M.A.S. The orphans’ court involuntarily
terminated the parental rights of X.M.W.’s natural father, M.A.F., by decree
dated March 28, 2018. Neither J.D.S., M.A.F., nor any putative nor unknown
father of Children have filed an appeal from the respective decrees terminating
their parental rights.

2 Children’s guardian ad litem (“GAL”) filed a brief to this Court in support of
the termination decrees.

                                           -2-
J-S49027-18


to Mother, the court placed X.M.W. in CYS’s custody on May 26, 2015. Id. at

5. The court adjudicated X.M.W. dependent on June 3, 2015. Id.

     On August 27, 2015, Mother was incarcerated for violating her probation

due to testing positive for methamphetamines. Id. at 6. Mother remained

incarcerated until the birth of M.A.S. in January 2016.     Id.   The court

adjudicated M.A.S. dependent on March 30, 2016. Id.

     At the time of the subject proceedings, X.M.W. was four and one-half

years old.    He displayed aggressive behavior and was diagnosed with

oppositional defiance disorder. Id. at 7. M.A.S. was two years old, and he

was in a separate foster home. He suffered from significant developmental

delays and medical problems, including failure to walk and difficulty with

eating and swallowing. Id. at 8. M.A.S. appeared to be eleven or twelve

months old rather than his chronological age of 26 months. Id.

     Throughout the history of this case, Mother was required to comply with

Family Service Plan (“FSP”) objectives including participating in parenting

education and in evaluations and recommended treatments regarding drug

and alcohol, mental health, and domestic violence. N.T., 3/26/18, at 75. In

addition, she was required to obtain stable and appropriate housing and

employment. Id. at 76.

     The orphans’ court held a hearing on CYS’s involuntary termination

petition on March 26, 2018. CYS presented the testimony of Laura Fritts,

Ph.D., who performed a psychological and bonding evaluation; Lisa Mohler,


                                   -3-
J-S49027-18


the caseworker from Partners in Parenting, who supervised Mother’s visits

with   Children;   Joshua   Fasig,   X.M.W.’s   behavior   specialist   from   the

Commonwealth Clinical Group; Andrea Karlunas, Mother’s therapist from the

Commonwealth Clinical Group; and Cheri Kipp, CYS caseworker. Further, CYS

introduced 101 exhibits in total, which the court admitted into the record.

Mother testified on her own behalf.

       By decree dated March 28, 2018, the orphans’ court involuntarily

terminated Mother’s parental rights to M.A.S. pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), and (b). By decree the same date, the court involuntarily

terminated Mother’s parental rights to X.M.W. pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b). Mother timely filed notices of appeal and

concise statements of errors complained of on appeal on April 24, 2018,

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which this Court consolidated sua

sponte.

       On appeal, Mother presents four issues, as follows:

       A. Whether the [orphans’] court erred as a matter of law by
          terminating [Mother’s] parental rights as to her child especially
          in light of the fact that the minor child is separated from his
          sibling and reunification is warranted to allow the siblings to be
          raised together?

       B. Whether the [orphans’] court erred in and abused its discretion
          in terminating [Mother’s] parental rights where [Mother] has
          remediated the issues that led to the placement of the child?

       C. Whether the [orphans’] court erred as a matter of law in
          terminating [Mother’s] parental rights based on the length of
          time the child has been in care where there were compelling
          reasons not to terminate her rights especially in light of the

                                       -4-
J-S49027-18


           steps taken to remediate to the issues that led to the initial
           placement?

        D. Whether the [orphans’] court erred as a matter of law in
           considering the lack of a bond between [Mother] and child
           where [CYS] did not meet their burden in establishing grounds
           for an involuntary termination?

Mother’s brief at 4.

        Before addressing the merits of this appeal, we must determine whether

Children had the benefit of counsel during the involuntary termination

proceeding as required by Section 2313(a) of the Adoption Act. 3 See In re

Adoption of T.M.L.M., 184 A.3d 585, 588 (Pa. Super. 2018) (“This Court

must raise the failure to appoint statutorily-required counsel for children sua

sponte, as children are unable to raise the issue on their own behalf due to

their minority.”) (citing In re K.J.H., 180 A.3d 411, 414 (Pa. Super. 2017)).

        In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017), our Supreme

Court held that, pursuant to Section 2313(a), a child involved in a contested

involuntary termination of parental rights proceeding must be appointed


____________________________________________


3   Section 2313(a) provides:

        (a) Child.--The court shall appoint counsel to represent the child
        in an involuntary termination proceeding when the proceeding is
        being contested by one or both of the parents. The court may
        appoint counsel or a guardian ad litem to represent any child who
        has not reached the age of 18 years and is subject to any other
        proceeding under this part whenever it is in the best interests of
        the child. No attorney or law firm shall represent both the child
        and the adopting parent or parents.

23 Pa.C.S. § 2313(a).

                                           -5-
J-S49027-18


counsel. The term “counsel” refers to an attorney representing the child’s

legal interests, which the L.B.M. Court defined as the child’s preferred

outcome of the termination proceeding, as opposed to the child’s best

interests, “which the trial court must determine.” Id. at 174. Significantly,

the L.B.M. lead opinion did not gain a majority of the justices for the

proposition that an attorney appointed as GAL during the underlying

dependency proceedings is prohibited from also serving as counsel under

Section 2313(a).

      Our Supreme Court subsequently held in In re T.S., 192 A.3d 1080 (Pa.

2018), that the trial court did not err in allowing the children’s GAL to act as

their sole representative during the termination proceeding because, at two

and three years old, they were incapable of expressing their preferred

outcome.    The Court explained, “if the preferred outcome of the child is

incapable of ascertainment because the child is very young and pre-verbal,

there can be no conflict between the child’s legal interests and his or her best

interests; as such, the mandate of Section 2313(a) of the Adoption Act that

counsel be appointed ‘to represent the child,’ 23 Pa.C.S. § 2313(a), is satisfied

where the court has appointed an attorney-[GAL] who represents the child’s

best interests during such proceedings.” Id. at 1092-93.

     In this case, by order dated May 23, 2017, the orphans’ court appointed

Melissa Krishock, Esquire, as Children’s GAL, who represented their best

interests during the involuntary termination proceeding. The court did not


                                      -6-
J-S49027-18


appoint legal-interests counsel for them. The younger child, M.A.S., was two

years old, or 26 months, at the time of the proceeding. Pursuant to T.S.,

supra, we conclude that his preferred outcome was not ascertainable because

of his young age, and, therefore, there was no conflict between his legal and

best interests. As such, the orphans’ court did not violate the Section 2313(a)

mandate to appoint counsel to represent M.A.S.

      The older child, X.M.W., was nearly four and one-half years old at the

time of the termination hearing. There is no indication in the record that he

was incapable of expressing his feelings about permanency. However, nothing

in the record reveals X.M.W.’s feelings and/or whether he had a preferred

outcome of the termination proceeding. Although the testimony of Dr. Fritts,

Ms. Mohler, and Mr. Fasig reveals that no parent-child bond exists between

X.M.W. and Mother, to conclude on this evidence alone that there is no conflict

between his legal and best interests would be speculation.

     In addition, there is no indication in the certified record, or in Attorney

Krishock’s brief to this Court, that she met with or interviewed X.M.W. in an

attempt to ascertain his feelings with respect to permanency, and if he had a

preferred outcome and was capable of directing her representation at least to

some extent. See In re Adoption of D.M.C., ___ A.3d ___, ___, 2018 PA

Super LEXIS 774 at *12 (Pa. Super. filed July 9, 2018) (concluding, in part,

that the four-and-one-half-year-old child “may not have been old enough to

actively participate in [his attorney’s] representation of him, and it is possible


                                      -7-
J-S49027-18


[the child] was too young to clearly express his position[.]” However, the

child “likely had feelings about permanency,” and his attorney “should have

attempted to ascertain those feelings to determine whether [the child] had a

preferred   outcome    and   was   capable   of   directing   [his   attorney’s]

representation at least to some extent.”) (noting that Pa.R.P.C. 1.14

addresses representation of clients with diminished capacity)).

      Accordingly, we are constrained to vacate the decree involuntarily

terminating Mother’s parental rights to X.M.W. without prejudice and remand

for the orphans’ court to appoint legal-interests counsel for X.M.W. pursuant

to Section 2313(a).    Such counsel must interview X.M.W. directly in an

attempt to ascertain (1) his feelings about permanency; (2) whether he has a

preferred outcome as to Mother; and (3) whether he is capable of directing

counsel’s representation at least to some extent.        See D.M.C., supra

(vacating order involuntarily terminating the mother’s parental rights without

prejudice and remanding due, in part, to the children’s attorney failing to

attempt to ascertain their preferred outcome).

      Once X.M.W.’s feelings and preferred outcome of the termination

proceeding is identified, his counsel shall notify the orphans’ court whether

termination of Mother’s parental rights is consistent with X.M.W.’s legal

interests. If the court determines that there is no conflict between X.M.W.’s

legal and best interests, then it may re-enter the original decree. However, if

the court determines that X.M.W.’s legal interest is different from his best


                                     -8-
J-S49027-18


interest, then the court shall conduct a new involuntary termination hearing

with respect to Mother’s parental rights to X.M.W.

     Turning to the decree involuntarily terminating Mother’s parental rights

to M.A.S., we review it according to an abuse of discretion standard. We have

explained:

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.


                                     -9-
J-S49027-18


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm. See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we

conclude that the certified record supports the decree pursuant to Section

2511(a)(2) and (b), which provides as follows.4

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

                                           ...

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

                                           ...

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.


____________________________________________


4Based on this disposition, to the extent Mother argues that the trial court
abused its discretion in terminating her parental rights pursuant to Section
2511(a)(1) and (5), we need not review those subsections.

                                          - 10 -
J-S49027-18


23 Pa.C.S. § 2511(a)(2) and (b).

      This Court has explained that the moving party must produce clear and

convincing evidence under Section 2511(a)(2), as follows: (1) repeated and

continued incapacity, abuse, neglect or refusal; (2) such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence necessary for his physical or mental well-being; and (3)

the causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).

      Pursuant to Section 2511(a)(2), parents are required to make diligent

efforts   towards   the    reasonably    prompt   assumption   of    full   parental

responsibilities. See In re A.L.D. 797 A.2d 326, 340 (Pa. Super. 2002). The

grounds for termination of parental rights under Section 2511(a)(2), due to

parental incapacity that cannot be remedied, are not limited to affirmative

misconduct; to the contrary those grounds may include acts of refusal as well

as incapacity to perform parental duties. Id. at 337.

      With respect    to    Section 2511(b),      this   Court has   stated    that,

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). Further, the trial court “must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond.” Id. (citation


                                        - 11 -
J-S49027-18


omitted).   However, “[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-763

(Pa. Super. 2008) (citation omitted).

      Instantly, Mother contends that the orphans’ court abused its discretion

in involuntarily terminating her parental rights because she has remediated

her employment and housing issues, she has maintained sobriety since her

pregnancy with M.A.S., and she has never refused treatment or services.

Regarding M.A.S.’s special needs,       Mother acknowledges that, during

supervised visits, she “was not as comfortable with feeding and things as the

foster parents,” but she contends, throughout the life of this case, she “was

denied the opportunity to demonstrate her abilities to parent her children.”

Mother’s brief at 10.

      Ms. Mohler supervises Mother’s visits with Children, which occur once

per week for four hours. N.T., 3/26/18, at 50. Specifically, she testified that

Mother spends one and one-half hours alone with each child during her total

of four hours of visitation per week. Mother spends the final hour visiting with

both of them. Id. at 50. Ms. Mohler testified that she provides hands-on

parenting instruction during visits. Id. In addition, she testified that Mother

attends M.A.S.’s physical therapy and doctor appointments. Id. at 48. With

respect to M.A.S.’s physical and developmental needs, Ms. Mohler testified, if


                                     - 12 -
J-S49027-18


“prompted to work on certain things, [Mother is] able to do that minimally,

but . . . she was not able to carry that into the next visit.” Id. at 43. She

explained:

      Q. Are there specific therapies and specific behaviors that
      [M]other is supposed to display with [M.A.S.] to help address
      some of his delays?

      A. Correct.

      Q. And do you see [M]other doing that during the visitation?

      A. She will work on things very minimally. Like, for example,
      when he was learning to walk, she would have him just like to get
      up and walk across the room one time. But she can’t incorporate
      it into . . . his play or into his whole visit.

          Another example is the physical therapist in October was
      talking about working on going up and down steps. And where
      the visit is, there’s just a set of three steps. That would be very
      easy for him to work on that. But she felt he was too young to be
      doing that and only in the last month began having him crawl up
      the steps. . . .

Id. at 43-44. On cross-examination by the GAL, Ms. Mohler testified:

      Q. [D]uring that hour when it’s just [Mother and M.A.S.] one-on-
      one, she is not incorporating the therapeutic exercises or activities
      that he needs?

      A. She will, but it’s very minimal. Like less than ten minutes in
      that hour and a half.

Id. at 51.

      Ms. Karlunas, Mother’s therapist, began working with her in April 2015.

Since June 2016, she has been working with her one hour per week. Id. at

64. She testified that Mother’s emotional stability is concerning. Ms. Karlunas

explained on direct examination, in part:

                                     - 13 -
J-S49027-18


       [Mother] continues to deny that she has any depression or anxiety
       symptomatology. However, she evasively did not address her
       depression and anxiety in the summer of 2017 and I inadvertently
       found out she was on Cymbalta.

       We then began to address the symptoms as she has suffered from
       anxiety and depression in the past, and to date [Mother] continues
       to minimize or deny that her symptomatology is present or that it
       has any effects on her parenting.

       It is a concern to me that throughout the course of this case, there
       has been poor judgment exercised or poor insight exercised which
       is evident by the following: [Mother] obtained a dog during this
       period. It came to my attention that [M.A.S.] was allergic to dogs.
       When I addressed this with [Mother], she answered me that she
       would have to be court[-]ordered to get rid of the dog.

Id. at 65-66.

       Moreover, Ms. Karlunas testified that Mother has not “transferred,

incorporated and demonstrated throughout the [supervised] visits” the

parenting skills that she and the other providers have taught her. Id. at 67.

Further, she testified:

       [Mother] pervasively has tended to deny the veracity of the
       parenting reports, despite that we’ve had five different parenting
       supervisors on [the] case. She denies any concerns addressed by
       casework.[5] In fact, at one point she walked out of the meeting,
       stating that she did not have to tolerate this behavior from
       professionals, avoiding any type of engagement or any type of
       addressing of our concerns.

       And she continues to blame her children’s problems on the foster
       parents. Specifically, [M.A.S.] was not walking. When I would


____________________________________________


5 Ms. Karlunas testified that, when she discussed the supervised visitation
reports indicating that Mother was not incorporating parenting skills into the
visits, Mother stated to her, “they’re all lies.” N.T., 3/26/18, at 70.


                                          - 14 -
J-S49027-18


       address that with [Mother], [she] stated that it was the foster
       parents’ fault because they carried him too much. . . .

Id. On direct examination, Ms. Karlunas testified with respect to whether

Mother has remedied any of the foregoing concerns, as follows:

       At present, it is my professional opinion she’s not remediated
       those particular concerns that I have outlined.         She has
       remediated, she’s obtained employment, she has managed to get
       promoted at her job.[6] She should be commended for that. . . .
       She has maintained sobriety for two years as far as we know, and
       she has demonstrated a level of engagement with the therapeutic
       process. However, those factors do not outweigh my concerns at
       this time.

Id. at 68.

       Ms. Kipp, the CYS caseworker, agreed that Mother’s parenting skills

have not improved. She testified, “Despite [Mother’s] strengths and making

some improvement, numerous hours have been given to [Mother] with

parenting education, casework[,] and therapeutic services, and she has shown

a lack of progress and inconsistency in providing her parenting, appropriate

parenting, and being able to meet the developmental, emotional, mental,

social and physical needs of both children.” Id. at 77.

       We conclude that the foregoing testimonial evidence supports the

decree involuntarily terminating Mother’s parental rights to M.A.S. pursuant

to Section 2511(a)(2). Mother’s repeated and continued incapacity to develop



____________________________________________


6Mother testified that she has been employed at a grocery store for over two
years, and she was recently promoted to assistant manager in the meat
department. Id. at 83.

                                          - 15 -
J-S49027-18


necessary parental skills during M.A.S.’s entire life has caused him to be

without essential parental care, control, or subsistence necessary for his

physical and developmental needs. Further, the causes of Mother’s incapacity

cannot or will not be remedied insofar as her therapist testified that she

refuses to acknowledge and take responsibility for not implementing parental

skills during supervised visits.

      We now review the decree pursuant to Section 2511(b), and do so

mindful of the following settled case law.

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
      Super. 2008) (trial court’s decision to terminate parents’ parental
      rights was affirmed where court balanced strong emotional bond
      against parents’ inability to serve needs of child). Rather, the
      orphans’ court must examine the status of the bond to determine
      whether its termination “would destroy an existing, necessary and
      beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
      397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
      473, 483 (Pa. Super. 2010),

          [I]n addition to a bond examination, the trial court can
          equally emphasize the safety needs of the child, and should
          also consider the intangibles, such as the love, comfort,
          security, and stability the child might have with the foster
          parent. Additionally, this Court stated that the trial court
          should consider the importance of continuity of
          relationships and whether any existing parent-child bond
          can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).




                                     - 16 -
J-S49027-18


       Upon careful review, there is no evidence that a parent-child bond exists

between Mother and M.A.W. Therefore, it was reasonable for the orphans’

court to conclude that none exists.            See In re K.Z.S., supra.   The CYS

caseworker, Ms. Kipp, testified that Children are thriving in their separate

foster homes and “exhibit such a connection and strong bond to their foster

parents.” N.T., 3/26/18, at 78. Further, Dr. Fritts testified that there would

be no detriment to Children if Mother’s parental rights are terminated. Id. at

34.    We conclude that the totality of the record evidence supports the

involuntary termination of Mother’s parental rights pursuant to Section

2511(b) in that it will serve M.A.S.’s developmental, physical, and emotional

needs and welfare.           Accordingly, we affirm the decree involuntarily

terminating Mother’s parental rights to M.A.S.

       Decree involuntarily terminating Mother’s parental rights to M.A.S.

affirmed. Decree involuntarily terminating Mother’s parental rights to X.M.W.

vacated without prejudice to permit the orphans’ court to re-enter the original

decree if a new involuntary termination hearing is not required.             Case

remanded for proceedings consistent with this memorandum.7

       Jurisdiction relinquished.




____________________________________________


7 Counsel Melissa Krishock’s October 23, 2018 application to withdraw is
denied.

                                          - 17 -
J-S49027-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2018




                          - 18 -